Citation Nr: 0939522	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-04 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to October 
1969.  He received the Vietnam Service Medal with two bronze 
stars and the Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The reopened issue of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 2006 decision, the RO denied 
service connection for PTSD.  

2.  Evidence submitted subsequent to the January 2006 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the January 2006 RO decision 
that denied service connection for PTSD, which was the 
last final denial with respect to this issue, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  In the 
context of a claim to reopen, the Secretary must look at the 
bases for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.

In VA correspondence, dated in June 2007, VA informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The correspondence notified the Veteran that his 
claim was previously denied because the evidence failed to 
show a confirmed diagnosis of posttraumatic stress disorder 
(PTSD).  The Veteran was notified that any evidence which he 
submits must relate to this fact.  

The correspondence indicates that information on the criteria 
for assignment of an effective date and disability rating in 
the event of an award of service connection is included; 
however, the claims file does not contain such notice.  In 
the decision below, the Board reopens the Veteran's claim and 
remands it for further development, to include directing the 
RO to issue a VCAA compliant notice.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).



Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), service 
personnel records, Defense Personnel Records Image Retrieval 
System information, VA examination and treatment records, and 
internet web page information on the U.S.S. Repose.  
Additionally, the claims file contains the statements of the 
Veteran, to include his testimony at a Travel Board hearing.  

A VA examination with respect to the issue on appeal was 
obtained in September 2007.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinion obtained in 
this case is more than adequate, as it was predicated on an 
clinical interview of the Veteran, and a full reading of the 
Veteran's claims file, medical file, and psychology file, to 
include a review of a December 2005 VA examination.  It 
considers all of the pertinent evidence of record, to include 
the statements of the appellant, and provides a complete 
rationale for the opinion stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met. 38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria 
New and material evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefined the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The Veteran's 
claim to reopen the claim for service connection for PTSD was 
received on May 22, 2007.  As such, the amended provision is 
for application in this case and is set forth below.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Post-traumatic Stress Disorder

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2008). Where it is determined that the Veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1). Evidence denoting participation in combat 
includes award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

If VA determines that the Veteran did not engage in combat 
with the enemy, or that the Veteran did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran avers that he has PTSD as a result of his active 
service, specifically his time aboard the U.S.S. Repose, a 
hospital ship, and the U.S.S. Norton Sound.  Historically, a 
June 2006 RO decision denied the Veteran's claim because 
there was no evidence of clinical diagnosis of PTSD.  The 
Veteran did not file a substantive appeal to the claim and it 
became final within one year of the date on which the RO 
mailed the Veteran notice of the decision which denied the 
claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  In May 2007, 
the Veteran submitted a claim to reopen his claim for service 
connection for PTSD.  A September 2007 RO rating decision 
denied the Veteran's claim, finding that new and material 
evidence had not been submitted.  In a June 2008 supplemental 
Statement of the Case (SSOC), the RO reopened the case based 
on new and material evidence, but denied entitlement to 
service connection.



Evidence at the time of the last final denial 

The evidence of record in June 2006, the time of the last 
final denial, included the Veteran's service treatment 
records (STRs), VA treatment and examination records, and the 
statements of the Veteran, to include a completed September 
2005 PTSD questionnaire.

The PTSD questionnaire and the statements by the Veteran 
indicate that he alleged the following stressors: seeing 
wounded individuals, body bags, and burned and scarred 
Vietnamese children.

The VA records also included an August 2005 examination 
report, an October 2005 examination report, and various 
progress notes by a nurse practitioner, G.M.B.  She opined 
that the Veteran had a diagnosis of major depressive disorder 
(recurrent) and PTSD.  

The evidence of record also included a December 2005 VA 
examination report by a clinical psychologist, B.E. (Ph.D).  
The report reflects that Dr. B.E. interviewed the Veteran and 
conducted the Mississippi Scale for Combat related PTSD 
psychological testing on him.  Dr. B.E. opined that the 
Veteran "may meet" criterion C but does not meet criterion 
D standards for PTSD.  Dr. B.E. found the Veteran met 
criterion A, by resolving reasonable doubt in the Veteran's 
favor, and that he met criterion B.  He further opined that 
the Veteran had a diagnosis of major depressive disorder, 
unrelated to his Vietnam experiences.  Dr. B.E. also opined 
that the Veteran does not have a current or lifetime PTSD 
disorder.  The report reflects that the Veteran reported 
seeing the delivery and transfer of dead soldiers in body 
bags, wounded soldiers, and the occasional incidents in which 
it would be announced that there was a "man overboard".

The STRs did not contain any evidence that the Veteran ever 
sought treatment for, or complained, of PTSD or other 
psychological problems. A September 1969 report of medical 
examination, for separation purposes, reflects, that upon 
clinical evaluation, the Veteran's psychiatric condition was 
noted to be normal.  

Evidence since last final denial

The evidence received into the record since the last final 
denial of service connection consists of a Defense Personnel 
Records Image Retrieval System report which reflects the 
history of the U.S.S. Repose during the Vietnam War.  The 
information for the pertinent time period reflects that in 
1968 the U.S.S. Repose was put on a schedule that would allow 
its facilities to be utilized to the fullest extent and 
enable it to continue to be seaworthy.  

A letter, dated in April 2007, from a readjustment counsel, 
M.J.C. (MSW) of the Duluth, Minnesota Vet Center, reflects 
that the Veteran reported the same stressors as indicated 
above; however, he also reported that while aboard the U.S.S. 
Repose, he could hear and feel the concussions of shelling on 
Vietnam, and that he may have been exposed to hazardous 
chemical elements, through Project Shad, while aboard the 
U.S.S Norton Sound prior to Vietnam.  The Board notes that 
the Project Shad (Shipboard Hazard and Defense) was a series 
of chemical and biological warfare vulnerability tests, 
conducted by the Department of Defense (DoD), on naval ships 
in the 1960s.  The Veteran's service personnel records 
reflect he service aboard the U.S.S. Norton Sound between 
September 1966 and October 1968, and aboard the U.S.S. Repose 
between October 1968 and October 1969.  M.J.C. opined that 
the Veteran met the criteria for PTSD.

Correspondence, dated in March 2007, January 2008, and June 
2008, from nurse practitioner, G.M.B., reflects that the 
Veteran has been treated by G.M.B. since August 2005, 
attending PTSD group since November 2005, and meets the DSM-
IV criteria for mental disorders of major depression disorder 
and PTSD.  The January 2008 and June 2008 letters are signed 
by G.M.B. and it appears that she also signed them for Dr. 
C.P.

VA medical records reflect that the Veteran is taking 
Sertraline for his depression and PTSD.  A VA medical report, 
dated in March 2008, reflects a diagnosis of major depressive 
disorder and PTSD.  The report is signed by G.M.B., and 
receipt was acknowledged by Dr. C. P in April 2008.

Internet articles on the U.S.S. Repose reflect that it served 
in Vietnam and the Philippines between 1967 and 1970 and 
provided medical support to injured military personnel and 
Vietnamese civilians.  

A September 2007 VA examination report reflects a diagnosis 
of major depression disorder less likely than not due to 
active service.  The examiner, P.L.S. (Ph.D.), after a 
clinical interview, and a review of the Veteran's claims 
file, medical file, and psychology file, did not diagnosis 
the Veteran with PTSD.  The Veteran reported stressors of 
seeing wounded individuals, body bags, wounded Vietnamese 
children with missing body parts, dead bodies, patients 
jumping overboard, worrying about being hit by a rocket, and 
having a test-fired missile nearly hit the U.S.S. Norton 
Sound.  Dr. P.L.S. opined that the Veteran did not meet 
Criteria A or C, partially met Criteria D and F, and met 
Criteria B and E.  

The evidence of record includes temporary orders to Japan in 
1969, which do not pertain to the Veteran's alleged 
stressors. 

The evidence also includes an October 2007 statement by the 
Veteran in which he alleges the same stressor of people 
jumping overboard, and also avers for the first time that he 
witnessed a Vietnamese interpreter throw a possible Vietcong 
patient off the U.S.S. Repose.  

Finally, the evidence of record since the last final denial 
contains the Veteran's testimony at a March 2009 Travel Board 
hearing, during which he testified that he has sleep 
disorders, flashbacks, depression, and high anxiety.

For the reasons noted below, the Board finds that new and 
material evidence has been received to reopen the Veteran's 
claim for entitlement to service connection for PTSD.  

The Internet articles and Defense Personnel Records on the 
U.S.S. Repose are new as they were not in the record at the 
time of the last final denial.  However, they are not 
material as they do not relate to an unestablished fact 
necessary to substantiate the claim.  The diagnoses before 
the last final denial considered the Veteran's accounts of 
seeing body bags and wounded individuals as reliable in 
determining whether he had PTSD.  Therefore, confirmation of 
the events does not relate to an unestablished fact.  

The September 2007 VA examination report is new but is not 
material to reopen the Veteran's claim because the examiner 
opines that the Veteran does not have PTSD related to active 
service.  The examiner's diagnosis considered the Veteran's 
report of a test-fired missile nearly hitting the U.S.S. 
Norton Sound.  As the examiner reported that, based on this 
incident, the Veteran still did not meet Criterion A of DSM 
IV, further verification of this alleged stressor is not 
warranted.

The Veteran's averments regarding Project Shad and the 
possible Vietcong patient are new in that they were not of 
record prior to the last final denial.  They are also 
material as they, when considered with previous evidence of 
record, relate to an unestablished fact (i.e. stressors) 
necessary to substantiate the claim.  The Board notes that in 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus, 
supra.  Therefore, in determining whether to reopen the 
Veteran's claim, the Board presumes that the Veteran 
witnessed a Vietnamese interpreter throw a patient off the 
U.S.S. Repose, and that the Veteran was exposed to possible 
hazardous material in Project Shad.  This determination is 
for purposes of reopening only, and not in making a 
determination for entitlement to service connection for PTSD.

The Board also notes that the reports and correspondence from 
the nurse practitioner, G.M.P., is redundant of the evidence 
in the record prior to the last final denial.  The one 
important difference is that G.M.P. has signed the 
correspondence for Dr. C.P.  Again, the credibility of the 
evidence is to be presumed.  

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for PTSD is reopened.




ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for PTSD, the 
claim is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for PTSD may be granted on the merits, de 
novo.  Under the VCAA, VA has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in verifying alleged stressors and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Board finds that further development of the 
record is needed prior to appellate consideration of the 
reopened claim.

As noted above, since the last final denial, and since the 
September 2007 VA examination, the Veteran has averred 
additional stressors of witnessing a interpreter throw a 
patient overboard, and possible exposure to hazardous 
materials during Project Shad.  Because the 2007 VA 
examiner's opinion was based, in part, on the Veteran's 
failure to meet Criteria A of DSM IV, the Board finds that 
further development of these alleged stressors is warranted.  
In his October 2007 statement, the Veteran averred that on 
December 22, 1968, he witnessed the alleged Vietcong 
incident, in which a Navy boat, from the U.S.S. Repose, 
rescued the patient.  The Board notes that if an interpreter 
threw a patient overboard, in full view of other individuals, 
and a boat rescued the patient, the U.S.S. Repose deck logs 
might likely contain such information.   The Board finds that 
the Veteran has provided sufficient information on the 
incident for the RO to attempt to verify this claimed 
stressor.

The Board finds that it is likely that the Veteran saw body 
bags and wounded individuals on the U.S.S. Repose, as it was 
a hospital ship.  Therefore, verification of such incidents 
is not necessary.  The Veteran has also averred that he heard 
"man overboard" called several times while he was assigned 
to the U.S.S. Repose.  In the Veteran's PTSD questionnaire, 
he stated that these patients jumped overboard to swim 
approximately 300 meters to the Philippines, rather than 
return to Vietnam.  However, VA examination reports reflect 
that the Veteran averred that these patients jumped overboard 
to commit suicide.  The Board finds that clarification of 
these incidents may be useful to helping the Board make a 
determination of the Veteran's disability.  

In addition, the Board finds that the RO should establish 
whether the U.S.S. Norton Sound was involved in Project Shad, 
and if so the pertinent dates.  

Finally, the Board finds that further development regarding 
VA's duty to notify under the VCAA is required in the present 
case.  Specifically, the Board finds the VCAA notice letter 
of record to be insufficient with regard to the criteria for 
assignment of an effective date and disability rating in the 
event of an award of service connection.  Hence, the Board 
finds that corrective notice should be sent to the appellant 
to so comply with the Court's decision in Dingess/Hartman, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for PTSD in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2006), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), and any other 
applicable legal precedent.  

2.  Contact the Veteran and request he 
provide the approximate dates or places 
where the alleged numerous "man 
overboard" incidents took place.  If 
the Veteran provides VA with sufficient 
information, the RO should attempt to 
obtain the U.S.S. Repose deck logs for 
the pertinent time(s).  In addition, the 
RO should attempt to obtain the U.S.S. 
Repose deck logs for the month of 
December 1968. 

3.  Contact the appropriate agency or 
agencies and attempt to verify the 
alleged stressors involving Project Shad 
and the U.S.S. Norton Sound.  

If no records are available, the RO 
should note such, and the agency or 
agencies it contacted, in the file.  

4.  If, and only if, a claimed stressor 
noted above has been deemed verified, the 
Veteran should be afforded a VA 
psychiatric examination to obtain a 
clinical opinion as to whether it is at 
least as likely as not that he has a 
current diagnosis of PTSD, as a result of 
service, to include any verified 
stressor(s).  Only the stressor(s) deemed 
verified by VA should be considered in 
rendering a diagnosis of PTSD.  The Board 
notes that this includes seeing body bags 
and wounded individuals.  Any other 
reported stressor which has not been 
verified is not for consideration.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examination 
report should reflect that such review 
occurred.

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the Veteran, 
which has/have been verified by VA that 
support the diagnosis.  The examination 
and the report thereof should be in 
accordance with DSM-IV.

5.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the benefit sought is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


